ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                    )
                                               )
Angel Menendez Environmental Services, Inc.)           ASBCA No. 58655
                                               )
Under Contract No. W91278-09-D-0007            )

APPEARANCE FOR THE APPELLANT:                          Laurence Schor, Esq.
                                                        Asmar, Schor & McKenna, PLLC
                                                        Washington, DC 20015

APPEARANCES FOR THE GOVERNMENT:                        Thomas H. Gourlay, Jr., Esq.
                                                        Engineer Chief Trial Attorney
                                                       Carolyn J. Fox, Esq.
                                                        Assistant District Counsel
                                                        U.S. Army Engineer District,
                                                         Jacksonville

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 13 March 2014



                                                   c
                                                    aministrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58655, Appeal of Angel Menendez
Environmental Services, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals